EMBERTON, Judge,
dissenting.
I respectfully dissent.
I cannot agree with the majority that Sonny’s actions constitute a breach of his fiduciary obligation to Charles. Evidence indicates that numerous efforts toward resolution of the problem — which efforts appeared to be made in good faith by Sonny— were summarily rebuffed by Charles. There is no evidence but that both parties were genuinely bidding at the September 27 private auction. Both understood that the successful bidder won equipment, the routes and the other assets only if DI approved the new contract.
Upon polling the affected producers, only 1 out of 12 indicated a preference for Charles. In fact, evidence was strong that most of the producers would not allow Charles to haul their milk; that the DI field representative stated DI could not work with Charles; and, that drivers stated they would quit before driving for Charles. The trial court, having heard the evidence, found that none of such positions taken by DI, or by the producers, were the result of actions taken (or statements made) by Sonny. DI, having such information, made a decision in its own best interest — not as a result of influence from Sonny.
I find nothing in the record to support a reversal of the trial court’s decision. I would affirm.